Citation Nr: 1509170	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from August to November 1998, July 2003 to March 2004, and September 2005 to September 2007, to include in the Minnesota National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing in July 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In July 2014, the Veteran submitted a waiver of her right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a right ankle condition, diagnosed as tarsal tunnel and compression neuropathy is related to an incident of service.



CONCLUSION OF LAW

The Veteran's right ankle disability, diagnosed as tarsal tunnel and compression neuropathy, was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 


Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records (STRs) corroborate that the Veteran received treatment for a right ankle injury sustained while stationed on active duty in Germany in February 2004. The Minnesota National Guard made a formal finding in January 2008 that this injury to her right ankle was in the line of duty. It was initially diagnosed and treated as a sprained right ankle.  

The Veteran has been currently diagnosed with a right ankle disability.  In December 2013, the Veteran's physician, K.A., D.P.M., sent a letter indicating that the Veteran had been diagnosed with tarsal tunnel and compression neuropathy in August 2012.  The Veteran's private treatment records indicate that although her in-service injury was initially diagnosed as a sprain, a later x-ray confirmed that it had been a fracture.  In October 2012, she underwent surgery on the ankle in question.  The Veteran's treatment records indicate that she has flare-ups of the injury, and a letter from her other podiatrist, S.T., D.P.M., indicated that the 2012 surgery to decompress the nerve in her ankle "seemed only to worsen the condition."  The Veteran testified at her July 2014 hearing that she went to physical therapy, but after three sessions, her therapist said that her nerves were so tight and damaged that therapy would not help.  She also stated that her physicians have told her that her neuropathy is permanent.

The evidence as to whether there is a nexus between the injuries sustained in service and the Veteran's current disability stands in equipoise.  In October 2011, the Veteran underwent a VA examination.  The examiner noted the Veteran's complaints and the contents of her claims file, and performed an in-person examination.  She also indicated that the Veteran did report flare-ups that impacted the function of her ankle, which occurred when she was on her feet for a long period of time.  The examiner ultimately concluded that she could not provide a diagnosis because "although there are symptoms[,] there is no current clinical objective evidence of diagnosable disease or pathology."  She also noted that the Veteran had no functional impairment.

In December 2013, Dr. K.A. submitted a short letter, indicating that the Veteran was diagnosed with tarsal tunnel and compression neuropathy, but that he could not determine "with 100% certainty" that her in-service injury caused her current condition.  However, in August 2014, Dr. S.T. also submitted a letter regarding the Veteran's condition.  In it, he stated that the Veteran sustained an in-service injury, that it was treated as a sprain and she was initially given very little rehabilitation, that later tests suggested a break and revealed tibial tendenosis, and that she was treated with three months in a cast and physical therapy.  He also noted that she has had flare-ups of tendinitis ever since, that she eventually developed numbness and tingling in the posterior tibial nerve, and that surgery to decompress the nerve only seemed to worsen the condition.  Dr. S.T. ultimately concluded that "[i]t is as likely as not that the 2004 injury and delayed recovery have caused the neuropathy in the posterior tibial nerve."  Because of the greater depth of the letter from Dr. S.T., the August 2014 letter carries more weight than Dr. K.A.'s December 2013 letter.

Although the VA examination was thorough and complete, it occurred prior to the Veteran's 2012 diagnosis for tarsal tunnel and neuropathy and subsequent surgery.  Dr. S.T.'s August 2014 letter was not as thorough a discussion of the Veteran's condition; however, Dr. S.T. did walk through the Veteran's previous treatment, and demonstrated an understanding of the Veteran's in-service and subsequent history regarding her injury.  Dr. S.T.'s letter is also more recent in time, and accounts for her diagnosis and surgery.  The evidence stands in equipoise between the two opinions.  

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  The nexus element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  Service connection for right ankle condition is granted.

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for a right ankle disability, diagnosed as tarsal tunnel and compression neuropathy is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


